Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 1 of 33 Page ID #:2920




     1   Jeffrey L. Fazio (146043) (jlf@fazmiclaw.com)
         Dina E. Micheletti (184141) (dem@fazmiclaw.com)
     2   FAZIO | MICHELETTI LLP
         1111 Broadway, Suite 400
     3   Oakland, CA 94607
         T: 925-543-2555
     4   F: 925-369-0344
     5   Louis R. Miller (54141) (smiller@millerbarondess.com)
         Amnon Z. Siegel (234981) (asiegel@millerbarondess.com)
     6   Casey B. Sypek (291214) (csypek@millerbarondess.com)
         MILLER BARONDESS, LLP
     7   1999 Avenue of the Stars, Suite 1000
         Los Angeles, California 90067
     8   T: (310) 552-4400
         F: (310) 552-8400cl
     9
         Co-Lead Class Counsel
    10   Additional Counsel Listed at End of Document
    11                            UNITED STATES DISTRICT COURT
    12                           CENTRAL DISTRICT OF CALIFORNIA
    13
         KATHLEEN RYAN-BLAUFUSS,                 No. 8:18-cv-00201-JLS-KES
    14   CATHLEEN MILLS, and KHEK
         KUAN,                                   PLAINTIFFS’ OPPOSITION TO
    15                                           DEFENDANTS’ MOTION TO
                        Plaintiffs,              COMPEL ARBITRATION
    16           v.                              DATE: August 21, 2020
    17                                           TIME: 10:30 a.m.
                                                 PLACE: Courtroom 10A
    18   TOYOTA MOTOR CORPORATION,               FACT DISCOVERY CLOSES:
         TOYOTA MOTOR SALES USA, INC.,           September 17, 2021
    19   and DOES 1-10, inclusive,               FINAL PRETRIAL CONFERENCE:
                                                 September 17, 2021
    20                                           TRIAL DATE: Not Set
                                 Defendants.
    21
                                                 Hon. Josephine L. Staton
    22   STEPHEN KOSAREFF and LAURA
         KAKISH, on behalf of themselves and
    23   all others similarly situated,

    24        Plaintiffs,

    25                      v.

    26
         TOYOTA MOTOR CORPORATION,
    27   TOYOTA MOTOR SALES USA, INC.,
         and DOES 1-10, inclusive,
    28
              Defendants.
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 2 of 33 Page ID #:2921




     1                                         TABLE OF CONTENTS
                                                                                                                           PAGE
     2
     3   I.    INTRODUCTION AND SUMMARY OF ARGUMENT ................................ 1
     4   II.   ARGUMENT....................................................................................................... 1
     5         A.       Judicial Estoppel Precludes TMS from Seeking Arbitration ................... 2
     6         B.       Defendants Made Nearly Every Argument They Make Here
                        to the Ninth Circuit, Which Rejected Each One of Them ....................... 3
     7
                        1.        Plaintiffs and Toyota Did Not Agree to Arbitrate Arbitrability ... 4
     8
                        2.        Equitable Estoppel is Inapplicable to Plaintiffs’ Claims .............. 5
     9
               C.       Kosareff’s Loan Agreement Was Superseded by an Integrated RISC ... 7
    10
               D.       Defendants’ Third-Party Beneficiary Theories are Baseless ................... 9
    11
                        1.        TMC and TMS are Not “Assigns” ............................................. 13
    12
                        2.        TMC and TMS are Not “Affiliates” ........................................... 14
    13
               E.       Defendants Have Waived Any Right to Arbitration .............................. 17
    14
                        1.        Defendants Knew About the Arbitration Clauses ....................... 18
    15
                        2.        Defendants Engaged in Two Years of Inconsistent Acts ............ 20
    16
                        3.        Plaintiffs Have Been Prejudiced by Defendants’ Delay ............. 23
    17
               F.       Claims for Public Injunctive Relief Are Not Subject to Arbitration ..... 25
    18
    19   II.   CONCLUSION ................................................................................................. 25
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                 -i-                                   18-cv-0201-JLS-KES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 3 of 33 Page ID #:2922




     1                                        TABLE OF AUTHORITIES
     2                                                         Cases
     3   Adolph v. Coastal Auto Sales, Inc., 1
              84 Cal. App. 4th 1443 (2010) ..................................................................... 20
     4
         AT&T Mobility LLC v. Concepcion,
     5       563 U.S. 333 (2011)....................................................................................... 1
     6   Augusta v. Keehn & Assoc.,
              193 Cal. App. 4th 331 (2011) ...................................................................... 24
     7
         Berman v. Health Net,
     8        80 Cal. App. 4th 1359 (2000) ...................................................................... 24
     9   Butcher’s Union v. Farmers Market,
               67 Cal. App. 3d 905 (1977).......................................................................... 21
    10
         Cadena v. America Honda Motor Co., No. CV 18-4007-MWF-(PJWx),
    11        2020 U.S. Dist Lexis 104165, (C.D. Cal. June 10, 2020) ........................... 20
    12   Chartwell Staffing v. Atl. Sol. Grp. Inc.,
              2020 U.S. Dist. Lexis 24640 (C.D. Cal. Jan. 8 2020) ................................... 21
    13
         Chavez v. Bank of Am.,
    14        2011 U.S. Dist. Lexis 116630 (N.D. Cal. Oct. 7, 2011) ............................ 10
    15   Duval Motors Co. v. Rogers,
               73 So. 3d 261 (Fla. App. 2011)................................................................. 8, 9
    16
         Fikham v. BMW of N. Am. LLC,
    17        2019 U.S. Dist. LEXIS 216891 (C.D. Cal. Oct. 15, 2019) ................... 15, 16
    18   Flintkote Co. v. Gen Acc. Assur. Co.,
                410 F. Supp. 2d 875 (N.D. Cal. 2006).................................................... 16, 17
    19
         Foti v. Toyota Motor Sales U.S.A. Inc.,
    20           2017 N.J. Super. Unpub. LEXIS 1001
                (N.J. Super. Ct. App. Div. April 24, 2017) ........................................... 15, 16
    21
         Garcia v. GM LLC,,
    22        2019 U.S. Dist. LEXIS 8678 ((S.D. Cal. Jan 17, 2019) ............................ 15
    23   Goldman v. KPPMG LLP,
              173 Cal. App. 4th 209 (2009) ........................................................................ 5
    24
         Gonzalez v. Consumer Portfolio Servs.,
    25        66 Va. Cir. 43, 44-55, 2004 Va. Cir. LEXIS 336 (Va. Cir. Ct. 2004) ..... 8, 9
    26   Goonewardene v. ADP, LLC,
              6 Cal. 5th 817 (2019) ....................................................................... 11, 13, 16
    27
         Granite Rock Co. v. Int'l Bhd. of Teamsters,
    28         561 U.S. 287 (2010)....................................................................................... 1
                                                                -ii-                                  18-cv-0201-JLS-KES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 4 of 33 Page ID #:2923




     1   Guess?, Inc. v. Superior Court,
              79 Cal. App. 4th 553 (2000) ............................................................ 21, 22, 24
     2
         Gutierrez v. Wells Fargo Bank,
     3         704 F. 3d. 712 (9th Cir. 2012) ..................................................................... 25
     4   Holt v. HHH Motors,
               2013 Fl. Cir. Lexis 14930 (Fla. Cir. Ct. Aug. 21, 2013) ........................... 8, 9
     5
         Hooper v. Advance America Cash Advance Centers of Missouri, Inc.,
     6        589 F.3d 917 (8th Cir. 2009)........................................................................ 22
     7   In re Ford Motor Co. Dps6 Powershift Transmission Prods. Liab. Litig,
                No. 18-ML-02814- AB (FFMx),
     8          2020 U.S. Dist. Lexis 119791 (C.D. Cal. July 2, 2020) ....................... 11, 16
     9   In re Toyota Motor Corp. Hybrid Brake Mktg., Sales, Practices & Prods. Liab. Litig,
                2011 U.S. Dist. Lexis 162846 (C.D. Cal. Dec. 20, 2011) ................ 19, 21, 22
    10
         In re Toyota Motor Corp. Unintended Accel. Mktg. Litig.,
    11          838 F. Supp. 2d 967 (C.D. Cal. 2012) .............................................. 19, 23, 24
    12   Int’l Bhd. of Teamsters, Local 396 v. NASA Servs.,
                957 F.3d 1038 (9th Cir. 2020)........................................................................ 1
    13
         Jurosky v. BMW of N. Am, No. 19-cv-706-JM(BGS),
    14         2020 U.S. Dist. Lexis 38866 (Feb. 27, 2020) .......................................... 7, 12
    15   Katz v. BMW of N. Am., LLC,
               2019 US Dist. Lexis, 159285 (C.D. Cal. Sep. 17, 2019) ........................ 15, 16
    16
         Kejejian v. BMW,
    17          No. 2:20-cv-00407-GW (C.D. Cal. March 26, 2020) ............................... 7, 14
    18   Kelly v. Pub. Util. Dist. No. 2 of Grant County,
                552 Fed. Appx. 663 (9th Cir. 2014) ....................................................... 22, 24
    19
         Kramer v. Toyota Motor Corp.,
    20        705 F.3d 1122 (9th Cir. 2013),
              cert. denied sub nom. Toyota Motor Corp. v. Choi,
    21        571 U.S. 818 (2013).............................................................................. passim
    22   Lanning v. BMW of N. Am., LLC,
              2019 U.S. Dist. LEXIS 193118 (S.D. Cal. Nov. 5, 2019) .......................... 14
    23
         Lewis v. Fletcher Jones Motor Cars, Inc.,
    24         205 Cal. App. 4th 436 (2012) ...................................................................... 22
    25   Martin v. Yasuda,
               829 F.3d 1118 (9th Cir. 2016).................................................... 17, 21, 22, 24
    26
         McGill v. Citibank, N.A.,
    27        2 Cal. 5th 945 (2017) ................................................................................... 25
    28   Murphy v. DirectTV, Inc.,
              724 F.3d 1218 (9th Cir. 2013) .............................................................. passim
                                                               -iii-                                 18-cv-0201-JLS-KES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 5 of 33 Page ID #:2924




     1
         New Hampshire v. Maine,
     2        532 U.S. 742 (2001)....................................................................................... 3
         Nguyen v. Tesla, Inc., No. 8:19-cv-01422-JLS-JDE,
     3        2020 U.S. Dist. LEXIS 80784 (C.D. Cal. April 6, 2020) ............................. 25
     4   Ontiveros v. Zamora,
               2013 U.S. Dist. LEXIS 20408 (E.D. Cal. Feb. 13, 2013) ........................... 17
     5
         Oregel v. PacPizza, LLC,
     6        237 Cal. App. 4th 342 (2015) .................................................... 21, 22, 24, 25
     7   Oxford Preparatory Academy v. Edlighten Learning Solutions,
              34 Cal. App. 5th 605 (2019) ......................................................................... 9
     8
         Patton v. Jeff Wyler Eastgate, Inc.,
     9         608 F. Supp. 2d 907 (S.D. Ohio 2007) ........................................................... 8
    10   Pleitz v. BMW of N. Am., LLC,
                2020 U.S. Dist. LEXIS 79088 (C.D. Cal. Feb. 27, 2020) ........................... 15
    11
         Quraishi v. Keylex, Inc.,
    12         No. 19STCV20537 (L.A. Super. Ct.) ............................................................. 2
    13   Reynard v. Bank of Am., N.A.,
              551 B.R. 835, 839 (Bankr. D. Idaho 2016) .................................................... 8
    14
         Ronay Family Ltd. P’ship v. Tweed,
    15        216 Cal. App. 4th 830 (2013) ..................................................................... 14
    16   Saint Agnes Med. Ctr. v. PacifiCare of Cal.,
               31 Cal. 4th 1187 (2003) .............................................................................. 17
    17
         Savagne v. Fairfield Ford, Inc.,
    18        794 F. Supp. 2d 826, 828 (S.D. Ohio 2010) ................................................. 8
    19   Sobremonte v. Superior Court,
              61 Cal. App. 4th 980 (1998) .................................................................. 22, 23
    20
         Soto v. City of Concord,
    21         103 F.R.D. 603 (N.D. Cal. 1995) ............................................................... 19
    22   Stafford v. Rite Aid Corp.,
                2020 U.S. Dist. Lexis 32051 (S.D. Cal. Feb. 25, 2020) .......................... 20, 22
    23
         TD Auto Fin. LLC v. Reynolds,
    24        842 S.E.2d 783 (W. Va. 2020) ....................................................................... 8
    25   Tourgeman v. Collins Financial Services, Inc.,
              2010 U.S. Dist. LEXIS 60551 (S.D. Cal. May 25, 2010) ............................. 19
    26
         Van Ness Townhouses v. Mar Industries Corp.,
    27        862 F.2d 754 (9th Cir. 1989);................................................................. 22, 27
    28   Victoria v. Superior Court,
               40 Cal. 3d 734 (1985) ................................................................................. 12
                                                               -iv-                                  18-cv-0201-JLS-KES
                             PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 6 of 33 Page ID #:2925




     1
         Wayans v. BMW of N. Am. LLC,
     2        2020 U.S. Dist. LEXIS 77167 (C.D. Cal. Jan. 7, 2020) ............................. 15
     3   Waymo LLC v. Uber Techs, Inc.,
             870 F.3d 1342 (Fed. Cir. 2017) .................................................................... 10
     4
         Wheeler v. SPS Techs., LLC, No. 8:17-CV-01788-JLS-KES,
     5        2018 U.S. Dist. LEXIS 224181 (C.D. Cal. October 24, 2018) ....................... 3
     6
     7                                                            Statutes
     8   9 U.S.C. § 1.............................................................................................................. 1
     9   Cal. Pen. Code § 502.............................................................................................. 22
    10   Code Civ. Proc., § 1856(a) ....................................................................................... 8
    11
    12                                                     Rules
         Fed. R. Civ. Proc. 8(c)(1) ....................................................................................... 21
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                                     -v-                                      18-cv-0201-JLS-KES
                               PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 7 of 33 Page ID #:2926




     1   I.     INTRODUCTION AND SUMMARY OF ARGUMENT
     2          Two days after the Court adopted the parties’ second modified Scheduling
     3   Order—and only weeks before announcing a fourth IPM-defect safety recall—
     4   Defendants announced they were moving to compel arbitration. The motion should
     5   be denied for several reasons. First, the arguments Defendant Toyota Motor Sales
     6   U.S.A., Inc. (“TMS”) recently used to defeat a motion to compel arbitration by one
     7   of its dealers and judicial estoppel preclude it from making polar opposite arguments
     8   here. Second, both TMS and Defendant Toyota Motor Corporation (“TMC”) lost a
     9   motion to compel arbitration in a case that involved the same claims, the same
    10   vehicle, and the same contract involved here, and the Ninth Circuit rejected every
    11   argument Defendants made on appeal, which are equally applicable here. Third,
    12   Defendants single out Plaintiff Kosareff, claiming his lease agreement provide the
    13   basis for third-party beneficiary theories that were not available in the case before the
    14   Ninth Circuit, but they fail to mention that Mr. Kosareff entered into a new,
    15   integrated contract with no arbitration clause when his lease agreement expired in
    16   2013 and Defendants’ third-party beneficiary theories are factually baseless in any
    17   event. Fourth, Defendants have waived any right to arbitration by acting in a manner
    18   that is wholly inconsistent with the right to arbitrate and is highly prejudicial to
    19   Plaintiffs. Fifth, the public injunctive relief Plaintiffs seek is not arbitrable.
    20   II.    ARGUMENT
    21          The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., reflects the
    22   “fundamental principle that arbitration is a matter of contract.” AT&T Mobility LLC
    23   v. Concepcion, 563 U.S. 333, 366 (2011). Nonetheless, “‘[a]rbitration is strictly a
    24   matter of consent, and thus is a way to resolve . . . only those disputes. . . the parties
    25   have agreed to submit to arbitration.’. . . In sum, the federal policy favoring
    26   arbitration is no substitute for party agreement, or lack thereof.” Int’l Bhd. of
    27   Teamsters, Local 396 v. NASA Servs., 957 F.3d 1038, 1041 (9th Cir. 2020) (quoting
    28   Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 299 (2010)).
                                                          -1-                                 18-cv-00201-JLS-KES
                         PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 8 of 33 Page ID #:2927




     1         A.     Judicial Estoppel Precludes TMS from Seeking Arbitration
     2         Less than one year ago, TMS opposed a motion to compel arbitration in
     3   Quraishi v. Keylex, Inc., No. 19STCV20537 (L.A. Super. Ct.), which was based on a
     4   Retail Sales Installment Contract (“RISC”) whose arbitration clause is materially
     5   identical to those in the Kakish and Kuan RISCs and similar to the arbitration clause
     6   in the Kosareff lease agreement. Compare Request for Judicial Notice in Opposition
     7   to Motion to Compel Arbitration (“RJN”), Ex. J at 4-5 & Ex. 1 (lease) with Amended
     8   Declaration of Lisa R. Weddle (“AWD”), Exs. A-B.
     9         Quraishi involved claims for fraud and CLRA violations against TMS and a
    10   Lexus dealer (a Toyota brand). See RJN, Ex. B. In addition to disclaiming any
    11   preexisting relationship with the dealer that could bind it to the same arbitration
    12   clauses at issue here, see RJN, Ex. A at 3:21-23, TMS made two other admissions:
    13   (1) that it is just “the distributor of the subject vehicle and provided certain warranty
    14   coverage to plaintiff, apart from the purchase contract” (emphasis added)
    15   (contradicting its estoppel argument that claims involving fraud, CLRA violations,
    16   and warranty are intertwined with dealer contracts), see Am. Opening Brief (ECF
    17   110) (“AOB”) at 20:7-21:2; and (2) that it “did not agree at any point to be bound by
    18   any of the provisions of the contract, including the provision to arbitrate”
    19   (contradicting its estoppel argument, and its assign/affiliate arguments which are
    20   based on the notion that TMS and TMC are intended third-party beneficiaries of
    21   contracts with similar language, including the reference to “assigns”). Id. at 3:23-28.
    22         In the minute order that issued after the hearing, the court granted the motion
    23   with respect to the plaintiff and the dealership and ordered them to arbitration, but
    24   TMS was permitted to litigate its claims in court. See RJN, Ex. C. Consequently,
    25   TMS is judicially estopped from taking an inconsistent position here. “Judicial
    26   estoppel ‘protects the integrity of the judicial process’ by preventing ‘a party from
    27   asserting a claim in a legal proceeding that is inconsistent with a claim taken by that
    28   party in a previous proceeding.’” Wheeler v. SPS Techs., LLC, No. 8:17-CV-01788-
                                                         -2-                                 18-cv-00201-JLS-KES
                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 9 of 33 Page ID #:2928




     1   JLS-KES, 2018 U.S. Dist. LEXIS 224181, at *11-12 (C.D. Cal. October 24, 2018)
     2   (citing New Hampshire v. Maine, 532 U.S. 742, 749 (2001)). To determine ‘“the
     3   applicability of judicial estoppel,’ courts generally consider the following factors: (1)
     4   whether a party’s current position is clearly inconsistent with its previous position;
     5   (2) whether the party has succeeded in a previous proceeding based on its earlier
     6   position; and (3) whether the party seeking to assert an inconsistent position would
     7   reap an unfair advantage or impose an unfair detriment on the opposing party.” Id.
     8   Each of these factors are present here.
     9         B.     Defendants Made Nearly Every Argument They Make Here to the
    10                Ninth Circuit, Which Flatly Rejected Each One of Them
    11         Defendants concede that the arbitration provisions in the Kakish and Kuan
    12   RISCs are materially the same. See AOB at 4:9-5:20. Defendants do not mention,
    13   however, that the Kakish RISC is identical to a RISC that was at issue when TMC
    14   and TMS appealed an order denying their motion to compel arbitration to the Ninth
    15   Circuit in Kramer v. Toyota Motor Corp., 705 F.3d 1122 (9th Cir. 2013), cert. denied
    16   sub nom. Toyota Motor Corp. v. Choi, 571 U.S. 818 (2013)1—a case that is on all
    17   fours with this one.
    18         In Kramer, the plaintiffs alleged that TMC and TMS were aware of a safety
    19   defect (there, in the anti-lock braking system (“ABS”)) in the 2010 model-year Prius
    20   before they began selling those vehicles, “but failed to disclose the defect and
    21   continued to manufacture and sell vehicles with defective ABS,” and that Defendants
    22   were liable for, inter alia, violations of the CLRA, the UCL, and breaches of implied
    23   warranty—notwithstanding that Defendants conducted a safety recall “to update the
    24
               1
                 In Kramer, plaintiff Michael Choi, like Ms. Kakish, purchased a 2010 model-
    25   year Prius from Longo Toyota and both executed the same boilerplate RISC.
         Compare AWD, Ex. B with RJN, Ex. E. Mr. Kuan’s RISC is materially the same as
    26   the Kakish and Choi RISCs. See AWD, Ex. C. And although the Kosareff agreement
         is not identical to the others, see AWD, Ex. B, the Kramer decision has equal
    27   application to all of them.
    28
                                                         -3-                                 18-cv-00201-JLS-KES
                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 10 of 33 Page ID
                                 #:2929



  1   ABS software.” 705 F.3d at 1124-25. With the exception of the nature of the defect
  2   and the scope of the class, the allegations are essentially the same as the allegations in
  3   the present case. Compare RJN, Ex. D (Kramer complaint) ¶¶ 1-15, 87-115 with
  4   ECF 73 ¶¶ 1-26,159-64, 215-29.
  5                 1.      Plaintiffs and Toyota Did Not Agree to Arbitrate Arbitrability
  6          Although Defendants cite different cases (and do not mention Kramer),
  7   Defendants make the same arguments about arbitrability that it lost in Kramer. See
  8   AOB at 14:1-2 (“The Court need only determine whether there is ‘clear and
  9   unmistakable’ evidence that the parties agreed to arbitrate the question of
 10   arbitrability”) (citations omitted). Defendants accurately state the rule, but then urge
 11   the Court to adopt an incorrect application.
 12          Defendants contend that because the scope of the arbitration clauses
 13   encompass any claim or dispute as well as the arbitrability of the dispute, the
 14   arbitrator must decide arbitrability. See id. at 14:15-15:7. As the Ninth Circuit
 15   explained in Kramer, however, “courts should not assume that the parties agreed to
 16   arbitrate arbitrability unless there is clear and unmistakable evidence that they did
 17   so.” 705 F.3d at 1127 (inner quotation marks, brackets, and citation omitted). But the
 18   court then found that the agreements before it—including one that is identical to the
 19   Kakish RISC and one that is materially the same as the Kuan RISC—“do not contain
 20   clear and unmistakable evidence that Plaintiffs and Toyota agreed to arbitrate
 21   arbitrability[]” because “the terms of the arbitration clauses are expressly limited to
 22   Plaintiffs and the Dealerships.” Id. (emphasis added). In other words, “[t]he
 23   language of the contracts thus evidences Plaintiffs’ intent to arbitrate arbitrability
 24   with the Dealership and no one else. The Dealerships are not a party to this
 25   action.” Id. (emphasis added). Because there was no clear and unmistakeable
 26   evidence that the plaintiffs had agreed to arbitrate arbitrability with a nonsignatory,
 27   the arbitrability issue was for a court to decide. Id.
 28          The contracts here are either identical to or materially the same as those in
                                                       -4-                                 18-cv-00201-JLS-KES
                      PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 11 of 33 Page ID
                                 #:2930



  1   Kramer and the dealerships are not parties to this action, so Kramer controls, but
  2   Defendants ignore Kramer in this section of their brief. See AOB at 13:26:15-28.
  3   Although Defendants attempt to make much of the fact that the Kosareff lease
  4   agreement extends to nonsignatories because it contains affiliate and assignment
  5   language, see id. at 22:7-15, there is no evidence—much less clear and
  6   unmistakeable evidence—that those terms pertain to either Defendant. See Sections
  7   II.C., II.D.1.-2., below. Indeed, the Kramer agreements also included assignment
  8   language, but Defendants concede that “Toyota did not claim a right to compel
  9   arbitration as an assignee” in Kramer, and do not claim that right as to the Kakish and
 10   Kuan RISCs, either. AOB at 22:11-12.
 11                2.      Equitable Estoppel is Inapplicable to Plaintiffs Claims
 12         Equitable estoppel prevents a party from using the terms of a contract with a
 13   signatory defendant as the basis for that party’s claims against a nonsignatory while
 14   refusing to abide by an arbitration clause in the same contract. Kramer, 705 F.3d at
 15   1129. In other words, “parties should only be estopped ‘if their own conduct renders
 16   assertion of those rights contrary to equity.’” Id. at 1134 (quoting Goldman v.
 17   KPPMG LLP, 173 Cal. App. 4th 209, 221 (2009)) (internal quotation marks
 18   omitted). Accordingly, the underlying contract may be deemed the basis of the
 19   plaintiff’s claims if they are “intimately founded in and intertwined with the
 20   underlying contract obligations.” Id. (citation and internal quotation marks omitted;
 21   emphasis added); see also Murphy v. DirectTV, Inc., 724 F.3d 1218, 1230-31 (9th
 22   Cir. 2013) (“The plaintiffs were not seeking to enforce the customer agreements
 23   against the retailer; their claims relied solely on state consumer protection laws
 24   against misrepresentation”). Equitable estoppel also applies where a signatory to the
 25   agreement alleges that a signatory and a nonsignatory engaged in “substantially
 26   interdependent and concerted misconduct” that is founded in or intimately connected
 27   with the obligations of the underlying agreement.” Id. at 1129 (ciation and internal
 28   quotation marks omitted). Thus, the focus of the analysis is the connection between
                                                      -5-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 12 of 33 Page ID
                                 #:2931



  1   the allegations and the terms of the entire agreement, not merely the arbitration
  2   clause. See id. (“Merely making reference to an agreement with an arbitration clause
  3   is not enough. Equitable estoppel applies when the signatory to a written agreement
  4   containing an arbitration clause must rely on the terms of the written agreement in
  5   asserting its claims against the nonsignatory”) (brackets, citations, and internal
  6   quotation marks omitted; emphasis added). But “[b]ecause generally only signatories
  7   to an arbitration agreement are obligated to submit to binding arbitration, equitable
  8   estoppel of third parties in this context is narrowly confined.” Murphy, 724 F.3d at
  9   1229.
 10           As they do here, Defendants argued in Kramer that equitable estoppel allowed
 11   them to enforce the arbitration clauses in the underlying contracts because the
 12   plaintiffs alleged that Defendants had failed to disclose and actively concealed a
 13   safety defect and had materially misrepresented “the characteristics, uses, benefits,
 14   and qualities of Toyota vehicles,” but the court found the requisite nexus to be
 15   lacking: “For purposes of this claim, we discern no reliance by Plaintiffs on the
 16   Purchase Agreements.” Id. at 1130. And, as here, the UCL claim was based on
 17   Defendants’ fraudulent conduct regarding the concealed safety risks, so it, too, lacked
 18   the required connection. Id. at 1130-31. And although Defendants argued that “the
 19   implied warranty arose by operation of the Purchase Agreements and is therefore
 20   intertwined with the Purchase Agreements[,]” the court disagreed with that argument
 21   as well: “The Purchase Agreements expressly differentiate dealer warranties from
 22   manufacturer warranties.” Id. at 1331. The same is true of the Kosareff lease
 23   agreement and the Kakish and Kuan RISCs. See AWD, Ex. A at 7 ¶ 17, Ex. B at 14 ¶
 24   4, Ex. C at 19 ¶ 4.
 25           Trading on the court’s reference to “sparse portions” of the plaintiffs’
 26   complaint, Defendants contend that Kramer is distinguishable by claiming the
 27   plaintiffs there did not sufficiently allege fraudulent concealment and contrasting that
 28   with the “ample” allegations here. See AOB at 21:16-27 (citing Kramer, 705 F.3d at
                                                      -6-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 13 of 33 Page ID
                                 #:2932



  1   1133). This is misdirection. In Kramer, Defendants argued that the plaintiffs’ fraud
  2   claims claims were inextricably intertwined with the purchase and lease agreements
  3   because the plaintiffs alleged collusion between Toyota and the dealerships (which
  4   the plaintiffs denied). See 705 F.3d at 1132-33. The court found that, even assuming
  5   collusion had been alleged, it was insufficient to establish the required nexus beween
  6   the plaintiffs’ fraud claims and the underlying contracts. See id. at 1133 & n. 7. See
  7   also Jurosky v. BMW of N. Am, No. 19-cv-706-JM(BGS), 2020 U.S. Dist. Lexis
  8   38866, *10-11 (Feb. 27, 2020) (relying on Kramer to reject application of equitable
  9   estoppel to claims involving common-law and statutory fraudulent concealment).
 10   Here, Plaintiffs do not even suggest the dealers had any involvement in Defendants’
 11   fraud, much less that they colluded with one another. See ECF 73.
 12         If the claims do not rely on or use the underlying contract’s terms or
 13   obligations and do “not even mention the agreement[,]” equitable estoppel does not
 14   apply. Kramer, 705 F.3d at 1129-30. Moreover, “equitable estoppel is particularly
 15   inappropriate where plaintiffs seek the protection of consumer protection laws
 16   against misconduct that is unrelated to any contract except to the extent that a
 17   customer service agreement is an artifact of the consumer-provider relationship
 18   itself.” Murphy, 724 F.3d at 1231 n. 7; see also id. (noting that many California cases
 19   permitting equitable estoppel involve contract-based claims such as tortious
 20   interference or breach of contract).2
 21         C.     Kosareff’s Loan Agreement was Superseded by an Integrated RISC
 22         Defendants seek to enforce the arbitration clause in the Kosareff lease
 23   agreement without mentioning that the lease agreement was superseded by the RISC
 24   Mr. Kosareff entered into when he bought his Class Vehicle at the end of his lease in
 25
 26         2
              See also Kejejian v. BMW, Case No. 2:20-cv-00407-GW (C.D. Cal. March
      26, 2020), RJN Ex. G at 5-6 (recent decision applying Kramer and other authotiries
 27   and refuting each of Defendants’ arguments).
 28
                                                      -7-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 14 of 33 Page ID
                                 #:2933



  1   2013. Declaration of Steven J. Kosareff (“KD”), Ex. 1. The RISC contains an
  2   integration (or merger) clause, see id. at 1380, which renders the arbitration clause in
  3   the Kosareff lease agreement a legal nullity. See Code Civ. Proc., § 1856(a).
  4         Mr. Kosareff’s 36-month, closed-end lease agreement with Santa Monica
  5   Toyota (“SMT”) matured on September 18, 2013. See AWD, Ex. A at 6-7. On
  6   September 13, 2013, Mr. Kosareff entered into a RISC for the purchase of the same
  7   vehicle from SMT, which does not include an arbitration clause, but does include an
  8   integration clause, see KD, Ex. 1 at 2, and the binding effect of the same clause with
  9   the same language has been confirmed by several courts, see, e.g., TD Auto Fin. LLC
 10   v. Reynolds, 842 S.E.2d 783, 786 (W. Va. 2020) (“the document contains what is
 11   commonly known as a ‘merger’ or ‘integration’ clause . . .” (quoting language of
 12   integration clause at issue here)); Reynard v. Bank of Am., N.A., 551 B.R. 835, 839,
 13   841 (Bankr. D. Idaho 2016) (same) Patton v. Jeff Wyler Eastgate, Inc., 608 F. Supp.
 14   2d 907, 909, 914 (S.D. Ohio 2007) (same).3
 15         Consequently, the Kosareff RISC superseded the Kosareff lease agreement,
 16   and because the RISC has no arbitration provision, Defendants cannot enforce the
 17   arbitration provision in the lease agreement—even if they were third-party
 18   beneficiaries or assignees of that agreement (and they are not). Other cases involving
 19   the same dispute over the same integration clause illustrate the point.
 20         For example, the plaintiffs in TD Auto bought a truck after submitting a credit
 21   application that included an arbitration agreement before they signed an RISC that
 22   contained the integration clause quoted above, which the dealer then assigned to the
 23   defendant finance company. See 842 S.E.2d at 786-87. The plaintiffs defaulted on
 24
 25         3
             Accord, Holt v. HHH Motors, 2013 Fl. Cir. Lexis 14930, at * (Fla. Cir. Ct.
      Aug. 21, 2013); Savagne v. Fairfield Ford, Inc., 794 F. Supp. 2d 826, 828, 831-35
 26   (S.D. Ohio 2010); Duval Motors Co. v. Rogers, 73 So. 3d 261, 263 (Fla. App.
      2011); Gonzalez v. Consumer Portfolio Servs., 66 Va. Cir. 43, 44-55, 2004 Va. Cir.
 27   LEXIS 336, at *4-5 (Va. Cir. Ct. 2004).
 28
                                                      -8-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 15 of 33 Page ID
                                 #:2934



  1   their loan, the defendant’s harassment allegedly violated consumer-protection
  2   statutes, and when the plaintiffs sued the defendant moved to compel arbitration,
  3   arguing that the arbitration agreement applied because it was executed
  4   contemporaneously with the RISC. See id. at 787-88. West Virginia’s highest court
  5   disagreed, explaining that the credit application and the RISC dealt with different
  6   subject matters and were not executed contemporaneously, so they could not be
  7   viewed “as part of a single transaction. Therefore, the RISC and its merger clause—
  8   stating that it represents the entire agreement between the parties as pertains to the
  9   purchase of the vehicle—must govern.” Id. at 79. Other courts have reached the same
 10   conclusion about the same integration clause. See, e.g., Holt, 2013 Fla. Cir. Lexis
 11   14930, at *17; Duval Motors, 73 So. 3d at 263-65; Gonzalez, 66 Va. Cir. at 45.
 12         Mr. Kosareff decided to buy his Class Vehicle in 2013 (while Defendants were
 13   actively concealing the IPM defect) after the lease agreement expired on its own
 14   terms, the RISC contained no arbitration provision and, as each of the decisions
 15   discussed above make clear, the RISC’s integration clause precludes any reliance on
 16   the arbitration provision from another agreement.4
 17         D.     Defendants’ Third-Party Beneficiary Theories are Baseless
 18         Bedrock “[c]ontract law principles hold that non-parties to a contract are
 19   generally not bound by the contract. A contract to arbitrate is not an exception.”
 20
            4
               In Oxford Preparatory Academy v. Edlighten Learning Solutions, 34 Cal.
 21   App. 5th 605 (2019), the court held that an integrated termination agreement did
      not supersede the arbitration clause in a prior employment agreement. Id. at 610-
 22   11. That holding has no bearing on the issue here because, as the court noted,
      “[n]othing in the Termination Agreement waives, extinguishes, excuses, or
 23   releases any right or obligation of either party accruing before June 17, 2016. One
      set of rights and obligations were extant before June 17, 2016 . . . .” Id. at 610. The
 24   Kosareff RISC contains no such language. See generally KD, Ex. 1. The court also
      noted that the plaintiff asserted claims that had been preserved by the foregoing
 25   quoted language, “but then, relying on an expansive and overly broad
      interpretation of the ‘subject matter’ of the Termination Agreement, inconsistently
 26   asserts the Arbitration Clause was extinguished with respect to pretermination
      disputes. Plaintiff cannot have it both ways.” Id. at 611. Mr. Kosareff has done no
 27   such thing here.
 28
                                                      -9-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 16 of 33 Page ID
                                 #:2935



  1   Waymo LLC v. Uber Techs, Inc., 870 F.3d 1342, 1345 (Fed. Cir. 2017). To prevail
  2   under a third-party beneficiary exception to this basic rule of law, Defendants cannot
  3   merely point to words in the arbitration clause, assign hand-picked meanings to those
  4   words, and claim that Defendants were the intended beneficiaries of the contract all
  5   along, even though they are not identified anywhere in it. If prevailing were that easy,
  6   there would be no need for a third-party beneficiary doctrine.
  7         The law places the burden on Defendants to establish that “[California]
  8   contract law allows [them] to enforce the agreement[,]” Murphy, 724 F.3d at 1229
  9   (internal quotation marks omitted), and policies favoring arbitration under the FAA
 10   have no bearing on the analysis, id. at 1233-34. As one of Defendants’ cases states
 11   (see OB at 16:10-12), “[w]hen evaluating a motion to compel arbitration, courts
 12   treat the facts as they would when ruling on a motion for summary judgment,
 13   construing all facts and reasonable inferences that can be drawn from those facts in
 14   a light most favorable to the non-moving party.” Chavez v. Bank of Am., 2011 U.S.
 15   Dist. Lexis 116630. at *9 (N.D. Cal. Oct. 7, 2011).
 16         The mere fact that a “literal contract interpretation would result in a benefit to
 17   the third-party is not enough to entitle that party to demand enforcement.” Murphy,
 18   724 F.3d at 1234. Yet here, Defendants’ entire argument rests solely on fiction and
 19   definitions they have carefully chosen to suit that argument. To establish that they are
 20   third-party beneficiaries under the Kosareff lease, Defendants must prove that “the
 21   express provisions of the contract at issue, as well as all of the relevant circumstances
 22   under which the contract was agreed to,” satisfy each of these three elements of
 23   California’s third-party beneficiary doctrine: “(1) whether the third-party would in
 24   fact benefit from the contract, but also (2) whether a motivating purpose of the
 25   contracting parties was to provide a benefit to the third party; and (3) whether
 26   permitting a third party to bring its own breach of contract action against a
 27   contracting party is consistent with the objectives of the contract and the reasonable
 28   expectations of the contracting parties.” Goonewardene v. ADP, LLC, 6 Cal. 5th 817,
                                                     -10-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 17 of 33 Page ID
                                 #:2936



  1   829-30 (2019).5
  2          As for the first factor, there is no question that Defendants would benefit from
  3   using an arbitration clause to avoid a class-action jury trial, but that is not enough to
  4   entitle them to enforcement. Murphy, 724 F.3d at 1234. The second Gonnewardene
  5   factor is not satisfied, either. Given that it is an adhesion contract that was never
  6   negotiated with Mr. Kosareff, nothing even remotely suggests that the parties to that
  7   contract were “motivated” to provide Defendants with benefits under it. See, e.g.,
  8   Ford DpS6 Litig, 2020 U.S. Dist. Lexis 119791, at *19-20 (the “Arbitration
  9   Agreement is contained in a form Lease, and the Court cannot find that ‘a motivating
 10   purpose of the contracting parties’ was to benefit Ford as either the manufacturer or
 11   parent corporation of one of the signatories’”). Mr. Kosareff himself confirms this.
 12   See Kosareff Decl., ¶¶ 4-8. Moreover, the Kosareff lease identifies “Covered Parties”
 13   in the arbitration clause as
 14          including, without limitation, claims in contract, tort, pursuant to statute,
 15          regulation, ordinance or in equity or otherwise, and claims asserted by
 16          you against us, and the following Covered Parties: Toyota Lease Trust,
 17          Toyota Motor Credit Corporation and/or any of our or its affiliates
 18          and/or any of our or their employees, officers, successors, assigns or
 19          against any third party providing any product or service in connection
 20          with the Lease that you name as a co-defendant in any action against
 21          any of the foregoing.
 22   AWD, Ex. A ¶ 48 (emphasis added).
 23          Like Toyota Lease Trust and TMCC, TMC and TMS could have been
 24   identified as “Covered Parties,” but they were not—even though, as Defendants point
 25
             5
              See also In re Ford Motor Co. Dps6 Powershift Transmission Prods. Liab.
 26   Litig, No. 18-ML-02814- AB (FFMx), 2020 U.S. Dist. Lexis 119791, at *19 (C.D.
      Cal. July 2, 2020) (hereinafter “Ford DpS6 Litig.”) (all three Gonnewardene
 27   factors must be satisfied).
 28
                                                     -11-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 18 of 33 Page ID
                                 #:2937



  1   out, they “are likely targets of suits arising from or relating to Toyota vehicles.” AOB
  2   at 18:16-19. Under Ninth Circuit case law, that alone is fatal to Defendants’ third-
  3   party beneficiary claim: “To the extent the Customer Agreement is ambiguous with
  4   respect to the parties’ intent to benefit Best Buy, the rule of construction militates
  5   against concluding Best Buy is a third-party beneficiary, in light of the fact that
  6   DirectTV clearly knew how to provide for a third-party beneficiary if it wished to do
  7   so.” Murphy, 724 F.3d at 1234.6
  8         Even if Defendants had been explicitly identified in the contract, however,
  9   they would not be covered by the arbitration provision unless Mr. Kosareff had sued
 10   the dealer and one or more of the Covered Parties had been “name[d] as a co-
 11   defendant” in this action. But the dealer is not, and never has been, a co-defendant
 12   in this action, nor is either Defendant identified in the lease contract in any capacity,
 13   and the defined terms on the front of the lease agreement do not include TMC or
 14   TMS. Instead, the words “we” “us” and “our” are defined to mean the “lessor and
 15   after assignment, the Toyota Lease Trust (‘TLT’) and any subsequent assignee.”
 16   AWD, Ex. A ¶ 1. TMCC is identified as the entity that “will be servicing the lease on
 17   behalf of TLT.” Id.       TMC and TMS are also absent from the provision titled
 18   “Agreement to Arbitrate”, which Mr. Kosareff was required to initial. See id. ¶ 20.
 19         Defendants insist that they are logical third-party beneficiaries because they
 20   “are likely targets of suits arising from or relating to Toyota vehicles.” AOB at 18:16-
 21   19. But this atually proves Plaintiffs’ point: the dealer’s decision to exclude these
 22   two self-described “likely targets” from the arbitration agreement while including
 23
 24         6
              See also Jurosky, 2020 U.S. Dist. Lexis 38866, at *25 (“if it had been the
      intent of the parties—or at the option of the dealership—to have BMW included
 25   under the arbitration language, this could have been expressly referenced in the
      ‘you and us’ clause or the ‘third parties’ clause of the purchase agreement. No
 26   such intention is apparent”) (emphasis added); Victoria v. Superior Court, 40 Cal.
      3d 734, 739 (1985) (ambiguities in standard form contracts are to be construed
 27   against the drafter”) (emphasis added).
 28
                                                     -12-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 19 of 33 Page ID
                                 #:2938



  1   other third parties by name was intentional; that is, “taking into account the language
  2   of the contract and all of the relevant circumstances under which the contract was
  3   entered into” (as required by the third Goonewardene factor), the plain language of
  4   the lease agreement shows that SMT intended to cover only a very limited group of
  5   third parties as beneficiaries (and only when named as co-defendants with SMT), and
  6   Defendants are not among those “Covered Parties.”
  7         Conceding that their names are nowhere to be found in the SMT arbitration
  8   agreement, Defendants contend they should be allowed to enforce it as undisclosed
  9   “assigns” and “affiliates.” AOB at 16-19.
 10                1.      TMC and TMS are Not “Assigns”
 11         According to Defendants, they are “assigns”—as that term is used in the SMT
 12   agreement—not because the lease was ever actually assigned to either Defendant, but
 13   because the lease “was assigned to TLT to be serviced by TMCC, which as indicated
 14   above, is a subsidiary of TFSA, which is a subsidiary of TFSC, which is a subsidiary
 15   of Defendant TMC.” Id. at 19:9-15. First of all, there is no evidence to support these
 16   assertions. While Defendants cite the Boyd Declaration as support, Ms. Boyd does
 17   not offer foundational facts or testimony to support Defendants’ statements of
 18   corporate entanglements, nor does she even testify that TLT assigned the lease to
 19   TMCC (through which TMC ostensibly, eventually becomes the assign). TMCC is
 20   imply tasked with servicing the lease. See Boyd Decl. ¶¶ 5-6; see also Objections to
 21   Evidence (“Obj. Evid.”) at 1-8. Second, while Defendants claim this “explanation”
 22   pertains to TMC and TMS, TMS is not mentioned in it, so TMS cannot be
 23   considered an assign even under Defendants’ approach. As for TMC, Defendants’
 24   explanation that it is an assign because its subsidiary's subsidiary’s subsidiary is an
 25   ‘assign’ of the Lease is nonsensical for the reasons Judge Birotte recently explained
 26   in response to an identical argument in another auto case:
 27         in the absence of corporate veil-piercing—an equitable remedy to
 28         prevent injustice—parent and subsidiary corporations are distinct
                                                     -13-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 20 of 33 Page ID
                                 #:2939



  1         entities, with distinct obligations and liabilities. . . . Thus, in seeking to
  2         enforce the Arbitration Provision as an ‘assign’ based on its
  3         subsidiary's subsidiary being an ‘assign,’ Ford implicitly takes the
  4         bizarre position that its own corporate veil should be pierced, thereby
  5         also implying that there is some abuse of the corporate form in its own
  6         chain of ownership, from which, incidentally, it should benefit. This is
  7         nonsensical and the Court rejects this argument without further
  8         discussion.
  9   Ford DpS6 Litig., 2020 US Dist. Lexis 119791, at *18 n. 2 (citations omitted); see
 10   also Kejejian, RJN, Ex. G at 3-5 (explaining the showing Defendants’ must make to
 11   support third-party beneficiary argument).
 12         Put simply, if Judge Briotte was unable to make sense of this explanation, even
 13   after having it explained to him by skilled attorneys, it is asking too much to expect
 14   that an ordinary consumer had it in mind, let alone was motivated by it, when he
 15   signed his contract. Indeed, Mr. Kosareff testifies this was not anything he considered
 16   when he signed his lease. See KD ¶¶ 3-8 .7
 17                2.      TMC and TMS are Not “Affiliates”
 18         Relying on selected definitions of “affiliates,” Defendants also contend that
 19   that they are third-party beneficiaries of the SMT agreement because “‘Covered
 20   Parties’ includes ‘affiliates’ of . . . TMCC . . . [and] [b]oth TMS and TMC are
 21   affiliates of TMCC because they are part of the same organization, and TMC is the
 22
            7
               Nor do the cases to which Defendants cite support their assignment
 23   argument. See AOB at 18:23-19:8. In Lanning v. BMW of N. Am., LLC, 2019 U.S.
      Dist. LEXIS 193118, at *10-12 (S.D. Cal. Nov. 5, 2019), the Court adopted,
 24   without analysis the same “assignment” argument Judge Briotte rejected. Plaintiffs
      submit that Judge Briotte’s well-reasoned dismissal of the argument is more
 25   persuasive than the Lanning Court’s unexplained adoption of it. And Ronay Family
      Ltd. P’ship v. Tweed, 216 Cal. App. 4th 830 (2013) (AOB at 19), is not an
 26   assignment case. Rather, Ronay involves known, identified entities with whom the
      plaintiff directly did business, not unidentified assigns and unnamed corporate
 27   entanglements. See id. at 834-39.
 28
                                                     -14-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 21 of 33 Page ID
                                 #:2940



  1   parent company of TMCC and TMS.” AOB at 17:11-21 (citing the Boyd Decl.).
  2   Again, this testimony is objectionable, see Obj. Evid. at 1-8, and proves nothing.
  3   Moreover, to the extent the cases to which Defendants cite contain any substantive
  4   analysis that bears on the meaning of “affiliates” (most do not), they actually support
  5   Plaintiffs’ position, not Defendants’.
  6         For example, in Katz v. BMW of N. Am., LLC, 2019 US Dist. Lexis, 159285 at
  7   *3 (C.D. Cal. Sep. 17, 2019), there is no substantive analysis of the meaning of
  8   “affiliate,” which led Judge Briotte to dismiss Katz as unpersuasive on that issue. See
  9   Ford Dps6 Litig., 2020 US Dist. Lexis 119791 at *18-19.8 And although the Katz
 10   court decided that merely showing that an undisclosed company has undisclosed
 11   management duties is enough to confer third-party beneficiary status (a contention
 12   with which Plaintiffs do not agree), BMW did at least provide some evidentiary
 13   support for its claim. See Katz, 2019 US Dist. Lexis, 159285 at * 7. Here, Defendants
 14   have not made even the limited evidentiary showing proffered in Katz,
 15   notwithstanding that Defendants and BMW were represented by the same counsel.
 16   See id. at *1 (identifying Lisa R. Veasman-Weddle).9
 17         Moreover, the BMW arbitration agreements also contain materially different
 18   language than the SMT agreement. Specifically, the arbitration clauses in those cases
 19   cover claims, disputes, etc., “between me and you or your . . . affiliates.” See, e.g,
 20
 21         8
               The other cases Defendants cite in support of this argument also lack
 22   analysis (AOB at 17-18). See Pleitz v. BMW of N. Am., LLC, 2020 U.S. Dist.
      LEXIS 79088, at *7-8 (C.D. Cal. Feb. 27, 2020) (no analysis); Wayans v. BMW of
 23   N. Am. LLC, 2020 U.S. Dist. LEXIS 77167, at *6-8 (C.D. Cal. Jan. 7, 2020) (no
      analysis); Fikham v. BMW of N. Am. LLC, 2019 U.S. Dist. LEXIS 216891, at *5-7
 24   (C.D. Cal. Oct. 15, 2019) (no analysis); Foti v. Toyota Motor Sales U.S.A. Inc.,
      2017 N.J. Super. Unpub. LEXIS 1001 (N.J. Super. Ct. App. Div. April 24, 2017)
 25   (no analysis).
             9
               Should Defendants use their reply brief to rectify this omission, and
 26   thereby prevent Plaintiffs from responding to it, that evidence must be disregarded.
      See, e.g., Garcia v. GM LLC,, 2019 U.S. Dist. LEXIS 8678, at *1 n. 1 (S.D. Cal.
 27   Jan 17, 2019) (rejecting argument made for fist time on reply).
 28
                                                     -15-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 22 of 33 Page ID
                                 #:2941



  1   Katz, 2019 US Dist. Lexis, 159285 at *3 (emphasis supplied). By contrast, Mr.
  2   Kosareff’s arbitration agreement states that it extends to “claims asserted by you
  3   against us, and the following Covered Parties . . . .” AWD, Ex. A at 10 (emphasis
  4   supplied). See Fikham, 2019 U.S. Dist. LEXIS 216891, at *6-7 (“The use of ‘or’
  5   rather than ‘and’ contemplates that Plaintiff could bring a claim against an affiliate of
  6   BMW Financial Services without also naming BMW Financial Services.”). Although
  7   language similar to the Kosareff contract was at issue in Foti, this argument was not
  8   discussed by the New Jersey court.
  9         To support their contention that “affiliates” has a commonly understood
 10   meaning, Defendants also cite cases in which courts have attempted to define
 11   “affiliate” under very different circumstances. See AOB at 17 n. 6. Defendants do
 12   not, however, draw any link between those definitions and the circumstances
 13   surrounding the lease formation, as required by Goonewardene, which is fatal. See,
 14   e.g., Ford DpS6 Litig., 2020 US Dist. Lexis 119791, at *19 (Ford failed to establish
 15   that the dictionary definitions of “affiliate” are “accepted in California under the
 16   circumstances of this case”) (emphasis supplied); see also id. at *20 (given
 17   “vagueness of the term affiliate” Court could not find that Plaitiff could have
 18   reasonably expected it to encompass vehicle manufactuer.)
 19         Even the cases Defendants cite underscore that the word “affiliate” is
 20   ambiguous and that, as a matter of black-letter law, any ambiguity is to be construed
 21   against the drafter, which is certainly not Mr. Kosareff. For example, Defendants cite
 22   Flintkote Co. v. Gen Acc. Assur. Co., 410 F. Supp. 2d 875 (N.D. Cal. 2006), in which
 23   the court reviewed several definitions of “affiliated” and concluded that “[g]iven the
 24   range of possible meanings . . . the term is not unambiguous without consideration
 25
 26
 27
 28
                                                     -16-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 23 of 33 Page ID
                                 #:2942



  1   of the remainder of the policy and its context.” Id. at 888 (emphasis supplied).10
  2   Here too, it is not at all clear what “affiliate” means in the context of the Kosareff
  3   agreement, which ends Defendants’ arguments that “affiliate” has a “plain” meaning.
  4         Again though, even if there is a definition that helps Defendants among the
  5   many that apply, the signatories’ intent, not a literal contract interpretation,
  6   controls the analysis. See Murphy, 724 F.3d at 1234. Here, the signatories are (1) a
  7   consumer leasing a car, presented with form clause that does not mention
  8   Defendants, and (2) the dealer itself, which drafted the clause that says nothing at all
  9   about incorporating these self-described “likely targets,” showing a clear intent to
 10   exclude them. For this analysis, circumstances count, Defendants bear the burden of
 11   proof, and the evidence must be viewed in the light most favorable to Mr. Kosareff.
 12         E.     Defendants Have Waived Any Right to Arbitration
 13         The right to seek arbitration is waived where, as here, the party moving to
 14   compel (1) has knowledge of the right to seek arbitration, (2) acts inconsistent with
 15   that right, and (3) the opposing party has suffered prejudice. E.g., Martin v. Yasuda,
 16   829 F.3d 1118, 1124 (9th Cir. 2016). See also Saint Agnes Med. Ctr. v. PacifiCare
 17   of Cal., 31 Cal. 4th 1187, 1196 (2003) (bad faith may justify refusal to compel
 18   arbitration); Ontiveros v. Zamora, 2013 U.S. Dist. LEXIS 20408, at *28-33 (E.D.
 19   Cal. Feb. 13, 2013) (“This court will not countenance sandbagging”).
 20         Each of these criteria are present here. Defendants were investigating the
 21   prospect of compelling arbitration more than two years ago (in May 2018), see
 22
 23         10
                The Flintkote court ultimately ruled in favor of the broader application of
 24   the word “affiliated,” but only after conducting a rigorous analysis of the language,
      purpose, and circumstances of the contract. Id. at 881-882, 888-890. Such an
 25   analysis compels a different result here. A search of internet sources also makes
      clear that there is no such thing as a one-size-fits-all definition of “affiliate.” See,
 26   e.g., https://www.investopedia.com/terms/a/affiliatedcompanies.asp (“There is no
      single bright-line test to determine if one company is affiliated with another. In
 27   fact, the criteria for affiliation changes from country to country, state to state, and
      even between regulatory bodies”).
 28
                                                     -17-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 24 of 33 Page ID
                                 #:2943



  1   Declaration of Jeffrey L. Fazio (“FD”) ¶¶ 6-8 & Ex. 2; RJN, Ex. F at 8, 14, 17, yet
  2   they waited until last May—after two merit-based motions to dismiss; after
  3   participating in thousands of hours of other motion practice, discovery, and other
  4   litigation activity; after trying and failing to prevent the depositions of key Toyota
  5   witnesses; after negotiating a second stipulation modifying the Scheduling Order,
  6   and after the Court adopted the stipulation as an order on May 5, 2020 (ECF 106),
  7   to announce their intention to move to compel arbitration on May 7, 2020,
  8   Declaration of Dina E. Micheletti (“MD”) ¶¶ 71-75; FD ¶ 19 & Ex. 5. Defendants’
  9   sudden decision to move to compel arbitration began to make sense soon
 10   thereafter, when they announced a fourth safety recall due to the IPM defect—the
 11   second one since this litigation began. See FD ¶¶ 4, & Exs. 1, 3-4, 6.
 12                1.     Defendants Knew About the Arbitration Clauses
 13         Defendants advised Plaintiffs that TMS was investigating the prospect of
 14   moving to compel arbitration in May 2018. FD ¶ 8 & Ex. 3. Yet, Defendants cite to
 15   the Weddle declaration as support for the notion that Defendants became aware of
 16   the right to seek arbitration only after the Kakish and Kosareff contracts were
 17   produced in discovery. See AOB at 23:26-24:1. The declaration says no such thing
 18   —it merely provides document-production dates, and counsel cannot speak to
 19   Defendants’ corporate knowledge, thus it is objectionable for that reason (and others)
 20   as well. See AWD ¶¶ 3-4; Obj. to Evid. at 8-10.11
 21         Defendants have had access to Plaintiffs’ agreements through a variety of
 22   sources, which they admit in two initial disclosures, in which Defendants state they
 23   would produce the sales and lease contracts. See MD ¶¶ 16-17 & Exs. 3-4. For
 24   example, TMS’s franchise agreement with Claremont Toyota (where Mr. Kuan
 25   bought his Class Vehicle, see AWD, Ex. C) allow TMS to inspect and copy sales
 26
            11
               The Kakish RISC produced on December 9 is not blank and the arbitration
 27   clause can be read easily. See MD ¶ 37 & Ex. 16.
 28
                                                    -18-                                 18-cv-00201-JLS-KES
                    PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 25 of 33 Page ID
                                 #:2944



  1   records and other documents held by Toyota dealers “without notice and for any
  2   reason whatsoever.” RJN, Ex. H at 1002.023. Thus, these documents are in TMS’s
  3   possession, custody, and/or control. Moreover, these terms are “Standard
  4   Provisions,” so they are not unique to Claremont. RJN, Ex. H at 1002.006.
  5   Defendants have known the identity of the Kakish and Kosareff dealers since they
  6   joined the case in November 2018 (see ECF 43 ¶¶ 38-39), so they have had access to
  7   their contracts since day one. Documents produced by Defendants show they knew
  8   Mr. Kuan bought his Prius at Claremont as of June 2019, see MD, Ex. 2, but they
  9   could have learned any of this by asking, which they did not do. See FD ¶¶ 7-10 &
 10   Ex. 3.12
 11          Furthermore, Defendants’ third-party beneficiary arguments are based on the
 12   notion that TMC is the parent company of TMCC and TLT, and that TMS and TMC
 13   are assigns and/or affiliates of these entities because of this relationship. If any of this
 14   is true, then the Kosareff lease has been accessible to TMC all along, thus
 15   Defendants should be equitably estopped from disclaiming knowledge of the
 16   arbitration clauses while simultaneously asserting that these affiliations confer
 17   third party benefits. See Tourgeman v. Collins Financial Services, Inc., 2010 U.S.
 18   Dist. LEXIS 60551, at *18-19 (S.D. Cal. May 25, 2010) (where subsidiary collected
 19   debt on behalf of parent, subsidiaries’ documents are in parent’s possession, custody
 20   or control); Soto v. City of Concord, 103 F.R.D. 603, 619-620 (N.D. Cal. 1995)
 21
 22
             12
                Defendants have known that Longo Toyota’s contract for the sale of a 2010
 23   Prius contains an arbitration clause, because the same contract was at issue there. See
      Section II.B., above. Defendants’ counsel in the present case is listed as co-counsel in
 24   Kramer, so at least one of Defendants’ lawyers knew the Longo contract included an
      arbitration clause well before seeking arbitration. See In re Toyota Motor Corp.
 25   Hybrid Brake Mktg., Sales, Practices & Prods. Liab. Litig, 2011 U.S. Dist. Lexis
      162846, *7-8 (C.D. Cal. Dec. 20, 2011) (“Hybrid Litig.”) (Cary Slobin of Bowman
 26   and Brooke); see also In re Toyota Motor Corp. Unintended Accel. Mktg. Litig., 838
      F. Supp. 2d 967, 979-80 (C.D. Cal. 2012) (“UA Litig.”) (discussing waiver of
 27   arbitration rights).
 28
                                                     -19-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 26 of 33 Page ID
                                 #:2945



  1   (“The term ‘control’ includes the “legal right of the producing party to obtain
  2   documents from other sources upon demand”). 13
  3         Where, as here, the circumstances provide enough information for Defendants
  4   to suspect an arbitration agreement, it is incumbent on them to demonstrate diligence
  5   in seeking that information. See Stafford v. Rite Aid Corp., 2020 U.S. Dist. Lexis
  6   32051, at *15-17 (S.D. Cal. Feb. 25, 2020) (finding that defendant had reason to
  7   suspect arbitration clause and referred to arbitration agreements in joint discovery
  8   plan: “even if Rite Aid was unaware of its arbitration rights, it was Rite
  9   Aid’s duty to diligently investigate whether its own contract with a third-party
 10   contained an arbitration provision”). That Longo and other Toyota dealer contracts
 11   contain arbitration clauses is no mystery to Defendants. See footnote 12, above. And,
 12   once again, Defendants admitted they were investigating arbitration issues in mid-
 13   2018, while the Rexhepi case was in state court. See FD, Ex. 3; RJN, Ex. F at 8.14
 14                2.      Defendants Engaged in Two Years of Inconsistent Acts
 15         When Defendants filed their Answers in June and August 2019, their
 16   arbitration defense was raised as to the claims of putative class members only (see
 17   ECF 70 at 38 ¶ 4; ECF 77 at 37 ¶ 4), which, perhaps, explains why Defendants
 18
 19         13
                In August 2018, Plaintiffs propounded discovery to obtain documents
 20   pertaining to each plaintiff, see MD, ¶¶, 3-4, Ex. 1 at RFP 62, thus obligating
      Defendants to obtain documents in their posession, custody or control, including
 21   the contracts. See Fed. R. Civ. P. 34. If it is true that Defendants never sought
      them, they ignored their discovery obligations and cannot be rewarded for this.
 22   See, e.g., Adolph v. Coastal Auto Sales, Inc., 184 Cal. App. 4th 1443, 1452
      (2010) (waiver resulting from withholding arbitration agreement from discovery).
 23          14
                Defendants may argue that Cadena v. America Honda Motor Co., No. CV
      18-4007-MWF-(PJWx), 2020 U.S. Dist Lexis 104165, at *9-11 (C.D. Cal. June 10,
 24   2020), shows they have no duty to investigate, but it does not. Stafford is better
      reasoned and Cadena is distinghishable in that TMS admitted it was already
 25   investigating arbitration issues in May 2018. See FD ¶¶ 6-7 & Ex. 2; RJN, Ex. E at
      8:19-22. And to the extent Cadena suggests litigants may ignore information in
 26   their possession, custody or control, it would not only contradict Rule 34, it would
      permit Defendants to claim the benefits of being affiliates or assigns while
 27   disclaiming all attendant duties.
 28
                                                     -20-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 27 of 33 Page ID
                                 #:2946



  1   replaced the words “putative class members” with ellipses when discussing this in
  2   their brief. See AOB at 6:18-22.15 Defendants’ failure to raise arbitration as a defense
  3   is inconsistent with the right to arbitration, and amounts to waiver. See, e.g., Fed. R.
  4   Civ. Proc. 8(c)(1) (requiring arbitration to be raised as defense); Oregel v. PacPizza,
  5   LLC, 237 Cal. App. 4th 342, 355-56 (2015) (not raising arbitration agreement in two
  6   answers is inconsistent with assertion of right to arbitrate); Butcher’s Union v.
  7   Farmers Market, 67 Cal. App. 3d 905, 913 (1977) (failing to raise is waiver);
  8   Guess?, Inc. v. Superior Court, 79 Cal. App. 4th 553, 558 (2000) (same).16
  9         Before filing Answers, Defendants filed a motion to strike (ECF 23) and two
 10   substantive motions to dismiss (ECF 22, 44) (collectively, “MTDs”), both of which
 11   were filed after Mr. Kuan jointed the case (ECF 20) and the latter was filed months
 12   after Kakish and Kosareff had joined (ECF 43). This litigation has involved
 13   intensive, virtually non-stop activity—before and after Kuan, Kosareff, and Kakish
 14   became parties. See generally MD. Separately or in combination, these actions are
 15   entirely inconsistent with Defendants’ right to arbitrate. Martin, 829 F.3d at 1128.
 16         Unlike the motion discussed in Chartwell Staffing v. Atl. Sol. Grp. Inc., 2020
 17   U.S. Dist. Lexis 24640, at * 24 (C.D. Cal. Jan. 8 2020), a recent case before this
 18   Court, these Defendants challenged the merits of Plaintiffs’ claims in both MTDs.
 19   The opposition to both MTDs required extensive legal and factual research to, inter
 20   alia, address Defendants’ arguments concerning equitable and legal claims (common
 21   law and stautory); demonstrate pre-sale knowledge of the IPM defect (to include in
 22
            15
 23              Defendants define “Plaintiffs” to mean the named Plaintiffs in their
      Answer, see e.g., ECF 77 at 2:1-6, and make a clear distinction between Plaintiffs
 24   and putative class members, see, e.g., id. at 37 ¶ 3.
             16
                If Defendants had raised arbitration as a defense to the named Plaintiffs’
 25   claims, that would undercut their argument that they had no knowledge of the
      arbitration agreements. See, e.g., Martin, 829 F.3d at 1125 (raising arbitration as
 26   defense not enough to defeat waiver); Hybrid Litig., 828 F. Supp. 2d at 1163
      (noting Toyota would not have asserted arbtration as defense unless it had some
 27   legal basis to arbitrate Plaintiffs’ claims).
 28
                                                     -21-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 28 of 33 Page ID
                                 #:2947



  1   the amended complaint that followed the first MTD, and to brief in the second); brief
  2   esoteric engineering and other technical issues; brief other complex issues such as
  3   claims based on the Computer Fraud and Abuse Act and its state analog, Cal. Pen.
  4   Code § 502, and other novel issues (ECF 56). See MD ¶¶ 6-13. Motions of this
  5   nature are acts that are inconsistent with the right to arbitrate, which result in waiver.
  6   See, e.g., Martin, 829 F. 3d at 1125-26 (collecting cases discussing differences
  7   between merits and non-merits MTD as they pertain to waiver); Hooper v. Advance
  8   America Cash Advance Centers of Missouri, Inc., 589 F.3d 917, 921-23 (8th Cir.
  9   2009) (waiver occurred where merits-based MTD presented complex, first-
 10   impression issues; prejudice shown after four months despite absence of discovery
 11   and expenditures).17
 12         Even if Defendants’ clock did not start ticking until Kakish and Kosareff
 13   produced their agreements in November and December 2019, an enormous amount
 14   of litigation activity has occurred since then, including the vast majority of review
 15   and analysis of Defendants’ documents (most of which were produced after those
 16   dates); working with retained experts on technical and other issues; and preparing for
 17   class certification, all of which continues to this day. See MD ¶¶ 53-81. Twice during
 18   this period, Defendants renegotiated the entire case schedule, and they did this the
 19   second time knowing they planned to spring arbitration on Plaintiffs the day after that
 20   schedule was adopted as an order. MD ¶¶ 57, 71-75.18
 21
 22         17
               See also Kelly v. Pub. Util. Dist. No. 2 of Grant County, 552 Fed. Appx.
      663, 664 (9th Cir. 2014); Van Ness Townhouses v. Mar Industries Corp., 862 F.2d
 23   754 (9th Cir. 1989); Stafford, 2020 U.S. Dist. LEXIS 32051 at *19-20; Hybrid Litig.,
      828 F. Supp. 2d. at 1163-65; Plows v. Rockwell Collins, Inc., 812 F. Supp. 2d 1063,
 24   1066-68 (C.D. Cal. 2011); Oregel, 237 Cal. App. 4th at 355-56 (342, 355-56 (2015);
      Lewis v. Fletcher Jones Motor Cars, Inc., 205 Cal. App. 4th 436, 448-451 (2012);
 25   Guess?, Inc., 79 Cal. App. 4th at 556-58; Sobremonte v. Superior Court, 61 Cal.
      App. 4th 980, 993-94 (1998).
 26         18
               Defendants have also used substantial amounts of judicial resources,
 27   separately and jointly with Plaintiffs, by filing three case management plans with
      comprehensive proposed case schedules (ECF 32, 60, 66); obtaining an extension
 28
                                                     -22-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 29 of 33 Page ID
                                 #:2948



  1         These inconsistent acts alone are sufficient to establish waiver.
  2                3.      Plaintiffs have Been Prejudiced by Defendants’ Delay
  3         If Plaintiffs Kosareff and Kakish’s claims are dismissed, counsel for the
  4   Rexhepi group (who have been appointed interim co-lead class counsel) will no
  5   longer have clients with a case against Defendants, meaning the thousands of hours
  6   and substantial sums of money these counsel have devoted to this matter since 2018,
  7   see, e.g., MD ¶¶ 77-81, will have been for nothing. Moreover, decisions have been
  8   made, theories have been developed, experts have been consulted, and money has
  9   been allocated in ways that would have significantly differed if these Plaintiffs’
 10   claims had been sent to arbitration before substantial litigation activity took place. Id.
 11   This is prejudice. See, e.g., UA Litig., 838 F. Supp. 2d at 979-80 (vast differences
 12   between litigation and arbitration shape litigation strategy; finding prejudice where
 13   TMC and TMS’s inaction caused counsel to expend “thousands of attorney hours
 14   prosecuting the present litigation in its present form”); Sobremonte, 61 Cal. App. 4th
 15   at 994 (prejudice includes using court to narrow claims, expansive discovery,
 16   motions to compel, time and expense).
 17         If Defendants prevail on their theories, they will likely argue that all putative
 18   class members whose contracts contain similar language are also subject to
 19
 20
      of time to file an Answer (ECF 64-65); obtaining a court order referring the case to
 21   mediation (ECF 69); filing two Answers (ECF 70, 77); negotiating stipulated
      protective order (ECF 71-72); stipulating to the inclusion of TMC as a Defendant
 22   in Rexhepi and to the filing of an amended complaint (ECF 73); stipulating to and
      submitting an order concerning the filing of an Answer (later denied) (ECF 75-76);
 23   stipulating to the dismissal of certain Plaintiffs (ECF 91-92); negotiating
      stipulation and proposed order modifying Scheduling Order due to substantial
 24   delay in Defendants’ document production and submitting it to the Court for
      adoption as an order (ECF 93-94); submitting a joint status report to the Discovery
 25   Master and requesting a continuance of dates (ECF 95-96); and submitting three
      status reports/stipulations to extend time while they negotiated production of and
 26   produced (and Plaintiffs reviewed) documents in response to Plaintiffs; motion to
      compel the Prius C documents, resulting in two orders adopting those stipulations.
 27   (ECF 100-104); and negotiating stipulation and proposed order modifying
      Scheduling Order due to discovery delays (ECF 105-106).
 28
                                                     -23-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 30 of 33 Page ID
                                 #:2949



  1   arbitration (as their affirmative defense indicates), meaning the size and scope of the
  2   class could be significantly diminished. This very possibility has been found
  3   sufficient to constitute prejudice in another case in which Defendants delayed seeking
  4   arbitration (UA Litig., 838 F. Supp. 2d at 980), where the Court applied the
  5   percentage of remaining named plaintiffs (there, 22-26%) to the class as a whole and
  6   concluded that knowing a substantial percentage of class members’ claims are
  7   subject to arbitration “would have undoubtedly altered Plaintiffs’ strategy and
  8   allocation of resources.” Id. Here, the number of remaining Plaintiffs is between 1-2
  9   or just 20-40%, hence this is also prejudice.
 10         Moreover, Plaintiffs Kosareff, Kakish, and Kuan will have wasted dozens of
 11   hours of their time responding to discovery Defendants would not have been entitled
 12   to obtain had they obtained an order compelling Plaintiffs to arbitration sooner. See
 13   MD ¶¶ 28-34, 30-35; Berman v. Health Net, 80 Cal. App. 4th 1359, 1364 (2000)
 14   (finding prejudice where defendant obtained discovery from plaintiffs resulting in
 15   substantial document production prior to moving to compel arbitration). Moreover, if
 16   Defendants succeed here, Plaintiffs will have incurred all the costs of litigation and
 17   lost any benefits of arbitration. This, too, is prejudice. See, e.g., Martin, 829 F.3d at
 18   1127-28 (losing efficiencies of arbitration, spending money and time conferring with
 19   counsel re discovery and class certification and contesting motion to dismiss is
 20   prejudice); Kelly, 552 Fed. Appx. at 664 (9th Cir. 2014) (prejudice arises where
 21   plaintiff incur costs to educate arbitrator and relitgate matters); Oregel, 237 Cal. App.
 22   4th at 450 (prejudice where conduct undermines policy of arbitration as inexpensive,
 23   efficient dispute resolution); Augusta v. Keehn & Assoc., 193 Cal. App. 4th 331, 341
 24   (2011) (prejudice where where litgant gained information unavailable in arbitration)
 25   Guess?, Inc., 79 Cal. App. 4th at 558 (lost efficiency resulting from expensive
 26   discovery; avoidable motions disclosure of trial tactics through discovery). Most of
 27   Defendants’ discovery, to which these Plaintiffs responded, is unavailable in
 28   arbitration. See MD, ¶¶ 28-35, 67-70 & Exs. 7-15, 18-19.
                                                     -24-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 31 of 33 Page ID
                                 #:2950



  1          Chalking up Plaintiffs’ material losses of time and money to “self-inflicted
  2   wounds” (AOB at 24:20-25:5) that are irrelevant to the question of prejudice is
  3   “nothing short of audacious.” Oregel, 237 Cal. App. 4th at 451. The arbitration
  4   clauses here are permissive, not mandatory, and Plaintiffs sought a jury trial with no
  5   reason to suspect Defendants would seek arbitration two years later. Any case law
  6   discussing self-inflicted wounds is, therefore, wholly inapplicable. See, e.g.,
  7   Gutierrez v. Wells Fargo Bank, 704 F. 3d. 712, 721-22 (9th Cir. 2012) (prejudice not
  8   self-inflicted where contract does not require arbitration).
  9          F.    Claims for Public Injunctive Relief Are Not Subject to Arbitration
 10          Plaintiffs seek injunctive relief for Defendants’ violations of the CLRA and the
 11   UCL in the form of an order requiring Defendants to notify class members of the true
 12   nature and scope of the IPM defect and to replace the defective IPMs at Defendants’
 13   expense. See ECF 73 ¶¶ 164, 227-29, 232-33. Because the primary purpose and
 14   effect of this request is to interdict unlawful conduct and prevent future injury to class
 15   members and anyone in or around Class Vehicles when they suddenly decelerate or
 16   stall, such redress is known as public injunctive relief. McGill v. Citibank, N.A., 2
 17   Cal. 5th 945, 951 (2017). As this Court observed recently, “‘[a]greements to arbitrate
 18   claims for public injunctive relief under the CLRA, the UCL, or the false advertising
 19   law are not enforceable in California.’” Nguyen v. Tesla, Inc., No. 8:19-cv-01422-
 20   JLS-JDE, 2020 U.S. Dist. LEXIS 80784, at *11 (C.D. Cal. April 6, 2020) (quoting
 21   McGill., 2 Cal. 5th at 956). Accordingly, even if Defendants had offered a valid
 22   reason to arbitrate other claims (and they have not), Plaintiffs’ claims for injunctive
 23   relief under the CLRA and the UCL could not be adjudicated by an arbitrator.
 24   III.   CONCLUSION
 25          For the foregoing reasons, Plaintiffs respectfully request that this motion be
 26   dismissed.
 27
 28
                                                     -25-                                 18-cv-00201-JLS-KES
                     PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 32 of 33 Page ID
                                 #:2951



  1   DATED: July 31, 2020               FAZIO | MICHELETTI LLP
  2
                                         by      /s/ Dina E. Micheletti
  3
                                         Jeffrey L. Fazio
  4                                      Dina E. Micheletti
                                         FAZIO | MICHELETTI LLP
  5                                      1111 Broadway, Suite 400
                                         Oakland, CA 94607
  6                                      T: 925-543-2555
                                         F: 925-369-0344
  7
                                         MILLER BARONDESS, LLP
  8
                                         by      /s/ Amnon Z. Siegel
  9
                                         Louis R. (Skip) Miller
 10                                      Amnon Z. Siegel
                                         Casey B. Sypek
 11                                      MILLER BARONDESS, LLP
                                         1999 Avenue of the Stars, Suite 1000
 12                                      Los Angeles, California 90067
                                         T: (310) 552-4400
 13                                      F: (310) 552-8400
 14                                      Interim Co-Lead Class Counsel
 15                                      Paul R. Kiesel (119854)
                                         (kiesel@kiesel.law)
 16                                      Jeffrey A. Koncius (189803)
                                         (koncius@kiesel.law)
 17                                      Nicole Ramirez (279017)
                                         (ramirez@kiesel.law)
 18                                      KIESEL LAW LLP
                                         8648 Wilshire Boulevard
 19                                      Beverly Hills, CA 90211-2910
                                         T: 310-854-4444
 20                                      F: 310-854-0812
 21                                      Charles J. LaDuca (pro hac vice)
                                         (charles@cuneolaw.com)
 22                                      Michael J. Flannery (196266)
                                         (mflannery@cuneolaw.com)
 23                                      CUNEO GILBERT & LADUCA, LLP
                                         4725 Wisconsin Ave, NW, Suite 200
 24                                      Washington, D.C. 20016
                                         T: 202-789-3960
 25                                      F: 202-789-1813
 26                                      Donald R. Pepperman (109809)
                                          (dpepperman@bakermarquart.com)
 27                                      Emily Stierwalt (323927)
                                         (estierwalt@bakermarquart.com)
 28                                      BAKER & MARQUART LLP
                                                   -26-                                 18-cv-00201-JLS-KES
                   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
Case 8:18-cv-00201-JLS-KES Document 113 Filed 07/31/20 Page 33 of 33 Page ID
                                 #:2952



  1                                      777 S. Figueroa Street, Suite 2850
                                         Los Angeles, CA 90017
  2                                      T: 424-652-7804
                                         F: 424-652-7850
  3
                                         William M. Audet (117456)
  4                                      (waudet@audetlaw.com)
                                         Clint Woods (246054)
  5                                      (cwoods@audetlaw.com)
                                         David Kuang (296873)
  6                                      (lkuang@audetlaw.com)
                                         AUDET & PARTNERS, LLP
  7                                      711 Van Ness Avenue, Suite 500
                                         San Francisco, CA 94102-3275
  8                                      T: 415-568-2555
                                         F: 415-568-2556
  9
                                         Attorneys for Plaintiffs
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -27-                                 18-cv-00201-JLS-KES
                   PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO COMPEL ARBITRATION
